EXHIBIT E
Dickieson, Wendy (Assoc-NY-LT)

From:                Tracer, Daniel (USANYS) <Daniel.Tracer@usdoj.gov>
Sent:                Friday, September 27, 2019 5:01 PM
To:                  Horowitz, Robert (Shld-NY-LT); Bell, Martin (USANYS) 1
Cc:                  Kehoe, Greg (Shld-TPA-LT); Filor, Daniel (Shld-NY-LT); Friedman, Daniel (Assoc-NY-LT); Berk, Charles
                     (Assoc-NY-LT); Dickieson, Wendy (Assoc-NY-LT)
Subject:             RE: Pappagallo-Bill of Particulars.


Hi Bob,

We’re writing in response to your request below.

The Government does not believe that a bill of particulars is warranted in this case. The indictment in this matter is
well‐detailed and itself provides thorough information about the specifics of the charges against the defendant. With
respect to your specific requests: (1) All accounting entries that the Government alleges to be fraudulent or improper
are included in the workpapers of Marks Paneth (including Marks Paneth’s comments on a transaction‐by‐transaction
basis) and Alvarez & Marsal that have been produced to you in discovery at, among other places, WB00452585 to
WB00453827 and WB00453828 through WB00459044, respectively; and all such entries are summarized in a single
spreadsheet that has been produced to you at WB00452584. (2) As alleged in the Indictment, the reported SS‐NOI
Growth number was false and misleading in the company’s publicly‐filed reports and documents.

As always, we remain available to discuss any specific questions you might have.

Best,
Daniel

From: HorowitzR@gtlaw.com <HorowitzR@gtlaw.com>
Sent: Friday, August 23, 2019 2:19 PM
To: Tracer, Daniel (USANYS) <DTracer@usa.doj.gov>; Bell, Martin (USANYS) 1 <MBell1@usa.doj.gov>
Cc: KehoeG@gtlaw.com; filord@gtlaw.com; friedmand@gtlaw.com; berkc@gtlaw.com; dickiesonw@gtlaw.com
Subject: RE: Pappagallo‐Bill of Particulars.
Importance: High

Daniel,

In accordance with the below agreement, on behalf of Michael Pappagallo we are requesting the following particulars
regarding the indictment:

Identify each accounting adjustment and the reason for each such adjustment that caused the “Reported SS‐ NOI” to
differ from the “Actual SS‐NOI Growth” as set forth in Paragraph 33 of the Indictment (Q3 2013‐Q3 2015).

Identify the false statements in the SEC filings underlying Counts 3 and 4 of the Indictment.

Please get back to us as soon as you can. Thanks


‐Bob

Robert A. Horowitz
Shareholder
                                                             1
Co-Chair National Securities Litigation Practice

Greenberg Traurig, LLP
MetLife Building | 200 Park Avenue | New York, NY 10166
T +1 212.801.2194 | F 212.801.6400 | C +1 203.984.4212
HorowitzR@gtlaw.com | www.gtlaw.com | View GT Biography




From: Kehoe, Greg (Shld‐TPA‐LT)
Sent: Friday, August 23, 2019 1:38 PM
To: Tracer, Daniel (USANYS) <Daniel.Tracer@usdoj.gov>
Cc: Bell, Martin (USANYS) 1 <Martin.Bell@usdoj.gov>; Chalke, Douglas (Assoc‐NY‐LT) <chalked@gtlaw.com>; Horowitz,
Robert (Shld‐NY‐LT) <HorowitzR@gtlaw.com>; Filor, Daniel (Shld‐NY‐LT) <filord@gtlaw.com>
Subject: RE: Pappagallo‐Bill of Particulars.

Daniel,

We will do so.

Regards,
Greg

Gregory W. Kehoe
Shareholder
Greenberg Traurig, P.A. | 101 East Kennedy Boulevard, Suite 1900 | Tampa, Florida 33602
Tel +1 813.318.5732 | Fax +1 813.318.5923 | Cell +1 813.601.4253
KehoeG@gtlaw.com | www.gtlaw.com | View GT Biography




LOCA L PRESENC E, GLOBA L REACH

                                                   Please consider the environment before printing this email.




From: Tracer, Daniel (USANYS) [mailto:Daniel.Tracer@usdoj.gov]
Sent: Friday, August 23, 2019 1:29 PM
To: Kehoe, Greg (Shld‐TPA‐LT) <KehoeG@gtlaw.com>
Cc: Bell, Martin (USANYS) 1 <Martin.Bell@usdoj.gov>; Chalke, Douglas (Assoc‐NY‐LT) <chalked@gtlaw.com>; Horowitz,
Robert (Shld‐NY‐LT) <HorowitzR@gtlaw.com>; Filor, Daniel (Shld‐NY‐LT) <filord@gtlaw.com>
Subject: RE: Pappagallo‐Bill of Particulars.

*EXTERNAL TO GT*
                                                                               2
Hi Greg,

We agree with the below, on the understanding that you will raise any requests for particulars as soon as practicable.

Best,
Daniel

From: KehoeG@gtlaw.com <KehoeG@gtlaw.com>
Sent: Friday, August 23, 2019 12:54 PM
To: Tracer, Daniel (USANYS) <DTracer@usa.doj.gov>
Cc: Bell, Martin (USANYS) 1 <MBell1@usa.doj.gov>; chalked@gtlaw.com; HorowitzR@gtlaw.com; filord@gtlaw.com
Subject: RE: Pappagallo‐Bill of Particulars.

Daniel,

Per our telephone discussion regarding any motion for a Bill of Particulars, we both agree that the time for the filing will
be tolled until the November 4th court conference. That being said we have also agreed on behalf of Mr. Pappagallo to
discuss and resolve (to the extent that we can) outstanding information requests prior to the November 4th conference.
Of course if we are unable to agree, then we would file the BOP motion with the Court.

Regards,
Greg

Gregory W. Kehoe
Shareholder
Greenberg Traurig, P.A. | 101 East Kennedy Boulevard, Suite 1900 | Tampa, Florida 33602
Tel +1 813.318.5732 | Fax +1 813.318.5923 | Cell +1 813.601.4253
KehoeG@gtlaw.com | www.gtlaw.com | View GT Biography




LOCA L PRESENC E, GLOBA L REACH

                                        Please consider the environment before printing this email.




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@gtlaw.com, and do not use or disseminate the information.




                                                                    3
